UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-6227



In Re:   ROBERT CALVIN CRAIG, JR.,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   May 28, 2004                  Decided:   June 17, 2004


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Calvin Craig, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Robert     Calvin    Craig,    Jr.,   filed      a    “Petition      for

Extraordinary Writ for Creation of a Remedy Not Available Below,”

which we construe as a petition for writ of mandamus.                   Craig asks

this court to devise a method through which he might challenge a

fine and injunction imposed by the district court in 1995.

              Mandamus    is   a   drastic     remedy     to   be   used    only    in

extraordinary circumstances.           Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).          Mandamus relief is available only when

there are no other means by which the relief sought could be

granted.      In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).                      The

party seeking mandamus relief carries the heavy burden of showing

that he has no other adequate means to obtain the relief he seeks

and that his entitlement to relief is clear and indisputable.

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).                    Craig

has not made the required showing.

              We deny leave to proceed in forma pauperis and dismiss

the mandamus petition.         We dispense with oral argument because the

facts   and    legal     contentions   are     adequately      presented     in    the

materials     before     the   court   and     argument    would     not    aid    the

decisional process.



                                                                           DISMISSED




                                       - 2 -